FILED
                                                   United States Court of Appeals
                                                           Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                       September 10, 2014
                              TENTH CIRCUIT           Elisabeth A. Shumaker
                                                          Clerk of Court

NIKOS WARRENCE,

            Plaintiff – Appellant,
v.                                               No. 14-1279
                                        (D.C. No. 1:14-CV-00898-LTB)
BARACK HUSSEIN OBAMA II,                         (D. Colorado)
United States President; UNITED
STATES JUSTICE DEPARTMENT,
as an entity and all individual
members directed police and green-
lighting Nazi book-burning, felony
intimidation with the threat of
violence and death, infinite fascist
actions on the part of any government
official (ERIC HOLDER listed
separately in attached); U.S.
SUPREME COURT as an entity
(members follows, all sent via USPS
notification); JOHN G. ROBERTS;
SONIA SOTOMAYOR; STEPHEN J.
BREYER; SAMUEL A. ALITO;
ELENA KAGAN; CLARENCE
THOMAS; ANTONIN SCALIA;
ANTHONY KENNEDY; RUTH
BADER GINSBURG; CHIEF TENTH
CIRCUIT COURT OF APPEALS
JUDGE MARY BRISCOE; and 81
ADDITIONAL NAZI BOOK-
BURNING FELONS,

            Defendants – Appellees.
                          ORDER AND JUDGMENT *


Before KELLY, ANDERSON, and BACHARACH, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiff and Appellant, Nikos Warrence, proceeding pro se, appeals the

dismissal of his action filed below. Mr. Warrence initiated this action against

numerous federal officials, including many judges and justices, by filing a

“Federal Injunction Request.” The magistrate judge to whom the matter was

referred ordered Mr. Warrence to submit a motion and affidavit to proceed,

pursuant to 28 U.S.C. § 1915, on the court-approved form, or pay the filing fee

within thirty days. The magistrate judge also ordered Mr. Warrence to file a

complaint on the proper form that complied with Fed. R. Civ. P. 8. The judge




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 32.1.


                                        -2-
further gave Mr. Warrence an additional thirty days to comply, after Mr.

Warrence filed two non-conforming documents.

      Mr. Warrence subsequently filed a complaint on the proper form, which he

entitled “Request for Anti-Justice System Corruption and Thin-Blue-Line Felony

Protectionism Investigation and Prosecution in the United States State of

Colorado in the Spirit of Dr. Rubin ‘Hurricane’ Carter.” The district court

reviewed the complaint, determined it was frivolous under 28 U.S.C.

§ 1915(e)(2)(B), and dismissed it. The court also determined that any appeal

would not be taken in good faith and therefore denied in forma pauperis (“ifp”)

status on appeal. Mr. Warrence appeals that dismissal.

      The district court noted its obligation to construe Mr. Warrence’s complaint

liberally, in view of his pro se status. Despite that view of Mr. Warrence’s

pleadings, the district court was compelled to make the following observations

about this case:

      Despite specific instructions provided by [the magistrate judge], the
      Complaint continues to fail to set forth a short and plain statement of
      (1) the grounds for the court’s jurisdiction; (2) the claims showing
      Mr. Warrence is entitled to relief; and (3) the relief he seeks in this
      action. The Complaint is largely unintelligible; it is a verbose,
      disorganized, and confusing diatribe. In short, the Complaint makes
      no sense.

Order of Dismissal at 3; R. Vol. 1 at 102. The court then determined that Mr.

Warrence’s claims were both legally and factually frivolous. Thus, they were

baseless and the court dismissed them as frivolous under § 1915(e)(2)(B).

                                        -3-
      The district court then certified pursuant to 28 U.S.C. § 1915(a)(3) that any

appeal of its order would not be taken in good faith and it denied ifp status for an

appeal. This appeal followed.

      Mr. Warrence’s appeal fails to make any improvement on the rambling

incoherent statements he made below. He certainly fails to convince us of any

error in the district court’s disposition of this case.

      For the foregoing reasons, we AFFIRM the dismissal of this case as

frivolous, and we DENY Mr. Warrence’s request to proceed ifp on appeal.

                                                 ENTERED FOR THE COURT


                                                 Stephen H. Anderson
                                                 Circuit Judge




                                           -4-